 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11
      WOW VIRTUAL REALITY, INC., a
                                          CASE NO. 2:17-CV-08011 FFM
12    California Corporation,
                       Plaintiff,         [PROPOSED] ORDER OF
13                                        DISMISSAL
14            v.
                                          TRIAL DATE: June 25, 2019
15    WALMART, INC., a Delaware
      Corporation,
16

17                     Defendant.
18

19

20

21

22

23

24

25

26

27

28

                                          1
     Proposed Order
 1                                     [PROPOSED] ORDER
 2          Pursuant to the parties’ stipulation of dismissal under Rule 41(a)(1)(A)(ii) it is
 3   hereby ordered that the above matter is dismissed with prejudice.
 4

 5      IT IS SO ORDERED.
 6

 7

 8      DATED: April 30, 2019                                  /s/ Frederick F. Mumm      s
                                                           Honorable Frederick F. Mumm
 9                                                         United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
     Proposed Order
